MORGAN, C. J.
In this case the writ of mandate is asked for in the first instance from this court. Writs of this character must be applied for in the first instance from the district court, unless reasons are given which render it indispensable that the writ should issue originally from this court (Rules Sup. Ct., rule 28, par. 5, 32 Pac. xii); and the sufficiency or insufficiency of said reasons will be determined by this court in awarding or refusing the writ. The petition gives as a reason for not applying for the writ in the first instance from the judge of the district court, that he is informed and believes such application would be unavailing, and further alleges that said judge has announced that he would consider said acts creating Blaine and Lincoln counties constitutional, until otherwise determined by the supreme court. We think this is no reason for neglecting to present this petition to the district court, in the first instance. It is the duty of each of the judges *629of the courts of this state to hear and determine all cases presented to them, and of which they have jurisdiction, impartially, and with due and careful consideration of the law, and the evidence applicable thereto; and this court presumes, and it is the duty of litigants to presume, that this duty will be faithfully performed, and no attention should be paid to reports and rumors to the contrary.
Has this petitioner a cause of action as stated in his petition? He shows in his petition.that at the time this writ was prayed for, and for some time prior thereto, the said Fred W. Gooding and Sidney Kelly, two of the alleged commissioners of Logan county, had ceased to act as such; that they both had accepted the office of “commissioner of Blaine county,” so called, and qualified, and were acting as such. By the allegations of the petition, it appears that such office was utterly incompatible with the office of commissioners of Logan county, and this is true whether the county of Blaine was legally and constitutionally created and organized or not. These defendants were therefore de facto officers of Blaine county, and not in any sense de facto officers of Logan county. They had accepted the acts of the legislature creating and organizing the counties of Blaine and Lincoln as the law of the land, in accordance with the advice of this court in the ease of Hampton v. Dilley, 3 Idaho, 427, 31 Pac. 807, wherein this court says: “It is therefore deemed advisable for every good citizen to obey whatever may be promulgated by the law-making power as law, until the same shall have been passed upon by the courts of the country in a legitimate and proper manner.” The defendants must be de facto officers of Logan county at the time the writ is to be commanded to issue, otherwise, it would be nugatory and cannot issue. (High on Extraordinary Bemedies, secs. 37, 49.) The petitioner has also a complete and adequate remedy in the presentation of his claim to the commissioners of Blaine county, which is charged with all the indebtedness of Logan county. Where this is the ease, the writ will not lie. (High on Extraordinary Bemedies, sec. 50.)
Again, we are asked to declare two acts of the legislature unconstitutional and void, in a petition for a writ of mandate *630filed by a private citizen against three persons, alleged to be county commissioners of Logan county, to compel them to pass upon a bill for work and labor performed for said Logan county. The only legitimate parties to the suit are the plaintiff and three persons named as defendants, who are not even de facto commissioners of Logan, as we have shown. Neither the commissioners of Blaine or Lincoln counties, so called, nor any other officer of said counties, are made parties to the application, nor could they properly be. Individuals in a private suit of the character of the one at bar cannot question the constitutionality of a solemn act of the legislature. Authorities in support of this principle are abundant, and founded in reason and justice. In Re Short, 47 Kan. 250, 27 Pac. 1005, the court says, referring to the organization of Garfield county: “Where a public organization of a corporate character has an existence in fact, and is acting under color of law, and its existence is not questioned by the state, its existence cannot be collaterally drawn in question by private parties.” (Dillon on Municipal Corporations, sec. 43.) In the above cause two persons were imprisoned, and it was undertaken to show that the law organizing Garfield county was invalid. Here one of the dearest rights of the citizen was involved — the right of personal liberty; and yet the court says (In re Short, supra) : “We do not think, however, that the question of the validity or invalidity of the organization of Garfield county can be raised in these collateral proceedings [habeas corpus] or in any collateral manner. The question can be raised only by the state by an action in quo warranto”; and a large number of authorities are cited to sustain, and which do abundantly sustain, the court. Cooley, in his Constitutional Limitations (pages 309 and 310), says: “These questions are generally questions between the corporators and the state, with which private individuals are supposed to have no concern.” “In proceedings where the question whether a corporation exists or not arises collaterally, the courts will not permit its corporate character to be questioned, if it appear to be acting under color of law, and recognized by the state as such.” The reason for this rule is apparent and plain to the most ordinary understanding. If *631one individual in a suit for the enforcement of a private right • may raise the constitutionality of the organization of a county, another may do so, and this may extend to one hundred individuals, each thinking he has a new or better reason to present to the court why it should declare the law organizing a county unconstitutional; and thus the constitutionality of the law would continually be before the court in the most trivial suits, and the decision in none of the cases would be authoritative to destroy the de facto existence and organization of the county, because neither the county nor the state would or could; be legally a party in any of the suits; and thus the public, con-sistiug of all the citizens of the county or of the state, in no sense a party to the litigation, would have the validity of their corporate existence determined, or'attempted to be determined. And the rule, we apprehend, would be no different if the constitution itself prescribed the manner of incorporation. Even in such a case, proof ’ that a corporation was acting as such under legislative sanction would be sufficient evidence of right, except as against the state, and private parties could not enter upon any question of regularity (and in the case at bar the petitioner himself says in his petition that the county of Blaine is fully organized, and is acting under such county organization, with a full corps of officers). (Cooley’s Constitutional Limitations, 310.)
Mandamus is not only an extraordinary, but in some respects a summary, remedy, and cannot be made an instrument for giving a court jurisdiction of litigation on collateral matters -in an irregular way. (Spelling’s Extraordinary Belief, sec. 1386.) Nor will this writ be granted in order to test collateral questions, nor can the question of the validity of an act of the legislature be raised by an application for mandamus. (Spelling’s Extraordinary Relief, sec. 1440.) In the case of State v. Douglas Co., 18 Neb. 506, 26 N. W. 315. The court says: "On an application for a mandamus against the county commissioners of Douglas county to compel them to call an election in the city of Omaha for twelve justices of the peace therein, there being six precincts, and alleging that the act reducing the number of justices in such city to three was unconstitutional *632and void, held, that a court would not in that proceeding determine whether or not the act was in contravention of the constitution” — and proceed to say: “The presumption is that the legislature has done its duty, and that an act passed by it is not in conflict with the constitution; and it is the duty of all ministerial officers to obey it until the act is declared invalid.” Such questions should not be decided without a full hearing of parties interested, and careful consideration of the entire subject in a proper proceeding. Mandamus should not be issued, as-a general rule, in cases where the right of the relator depends on holding an act of the legislature unconstitutional. (14 Am. & Eng. Ency. of Law, 100; People v. Supervisors of San Francisco, 20 Cal. 591.) This was an application for mandamus to compel the board of supervisors of the city and county of San Francisco to issue a license to the relator to keep an intelligence office in San Francisco. The court says: “The question whether the first section of the law of 1861, authorizing the board of supervisors of San Francisco to license intelligence, offices, is unconstitutional, cannot be raised by the appellant, in this proceeding, nor when it becomes necessary to decide on the constitutionality of a law involving the interests of third persons.” (Smyth v. Titcomb, 31 Me. 272.) Mandamus is an appropriate remedy to be employed against delinquent tax collectors to enforce the performance of their duties; nor, in such-cases, can the respondent, as a ministerial officer, object'that the act of the legislature authorizing the tax is unconstitutional, since it is not within the province of such officers to determine the constitutionality of laws; nor will the courts upon summary proceedings in mandamus, determine as to the constitutionality of statutes fixing the rights of third persons not parties to the suit. (High on Extraordinary Remedies, 143.) In People v. Stephens, 2 Abb. Pr., N. S., 348, the court says: “1 may add, also, to the reasons above stated, that it is rarely, if ever, proper to award mandamus in a case in which it can only be done by declaring an act of the legislature unconstitutional. That should be done in a more solemn mode of adjudication, upon a full trial, all parties being in court.” In Maxwell v. Burton, 2 Utah, 595, the court says: “The validity of the law *633which imposes the duty upon the respondent to enter the names of the persons named in the register cannot he brought into question in a proceeding of this kind; that is, by petition for mandamus. We find that there is a law on our statute books in reference to registration, compelling the respondent to do what we are now asked to compel him to undo. We cannot,, for the purpose of this proceeding, inquire into its validity.”
From the cases here cited, and a large number cited therein, and which it is not necessary here to quote, it is apparent that mandamus is not the proper proceeding in which to test the constitutionality of an act of the legislature. The validity of the act creating Blaine county cannot be brought in question when neither the county itself, the officers thereof nor the state, are made parties to the suit; nor could they be legally made parties to this suit, as is shown above. But it is desired on the part of the petitioner in this ease to show the invalidity of the acts creating and organizing Blaine county and Lincoln county by the legislature, by means of the journals of the two houses showing the manner in which these acts were passed. It is conceded by both parties that these journals can only be examined by this court in a proper proceeding, for the purpose of ascertaining whether the provisions prescribed by the constitution were complied with in the passage of the acts; and that the motives that actuated the two houses of the legislature in the passage of these acts, and of the governor in approving of them, cannot in any manner, by means of the journals or otherwise, be brought in question; and yet we are asked to consider the two acts as one, simply because they relate to the same subject matter, and were considered the same legislative day, and then to assume that the motive and intention of the legislature in the passage of the two acts was to violate the provisions of the constitution. It would be highly improper for this court in this manner, or in any manner, to question the motives actuating the legislature in the passage of any particular act or acts. The fact that these two acts passed through some of their stages or all of them, on the same legislative day, has no significance. By an examination of the journal, we will, undoubtedly, find many acts considered by the legislature on the same day, and relating to the same subject matter. It will scarcely be seriously contended *634that any two of these acts, relating to the same subject matter, should be by this court taken^to be and considered as one act, for the purpose of assuming that the legislature was actuated by improper motives in the'passage of the acts; and that the intention Was to avoid some of the provisions of the constitution. The courts are not the guardians of the rights óf the people of the state, except as those rights are secured by some ■constitutional or statutory provision, which comes within the judicial cognizance. The protection against unwise or oppressive legislation within constitutional bounds is by an appeal . to the justice and patriotism of the representatives of the people. If this fail, the people, in their sovereign capacity, can correct the evil, but courts cannot assume their rights. The court cannot run a race of opinions upon points of right, reason and •expediency with the law-making power. Any legislative act which does not encroach upon the powers apportioned to the •other departments of the government being prima facie valid must be enforced, unless restrictions upon legislative authority can be pointed out in the constitution, and the case shown to ■come within them in a proper action; nor can this court hunt for pretexts,- nor assume improper motives on the part of the' legislature, nor combine different and distinct acts relating to the same subject matter, in order to afford an excuse to declare such acts unconstitutional. It is only in extreme cases, and in ■cases where the violation of the constitution is so clear that it •does not admit of a reasonable doubt, that the court will assume to declare any act repugnant to the constitution. In short, all reasonable presumptions must be entertained, and all reasonable •construction of tiie statute must be resorted to, in order to sustain the acts of a co-ordinate branch of the state government; remembering at the same time that the legislative power extends to all proper subjects of legislation, and are therefore unlimited, ■except as they are restricted by the constitution, and that the ■power of the legislature over municipal corporations is supreme and transcendent. It may erect, change, divide and even .abolish them at pleasure, as it deems the public good to require, unless such action is expressly forbidden by the provisions of the constitution. (Dillon on Municipal Corporations, sec. 54; Los Angeles Co. v. Orange Co., 97 Cal. 329, 32 Pac. 316.)
*635Petitioner refers to the fact that the counties of the state as they existed at the time of the adoption of the constitution were recognized in that instrument as legal subdivisions of the state. 'This is true, but it does not follow that the legislature cannot change those counties, create new ones or abolish old ones, if, In so doing, it does not violate any of the provisions of the constitution. In short, the above-quoted clause of the constitution contains no limitation whatever upon the power of the legislature to change the then existing counties. In the case of People v. George, 3 Idaho, 72, 26 Pac. 983, the contest was one of an entirely different character. There the suit was brought by and in the name of the people of the whole county; not by private part}', to enforce a private right, but by the public, to enforce that Avh'ich AAras alleged to be a public right, to wit, to compel the auditor of the old county to deliver the books, records and papers belonging to the people of Logan county to the persons alleged to be the constituted authorities of the neAV county. The. respondent demurred, on the ground that the act creating Lincoln county was unconstitutional.
This suit being instituted by the public to enforce that which 'was deemed to be a public right, the unconstitutionality being alleged, that was the matter in issue, and properly so. The constitutionality of the act being presumed, it cannot be questioned in an application for writ of mandate by a private party to enioree a private right, particularly so where there is another and adequate remedy at law. The demurrer is sustained, and the 'writ denied.
Sullivan and Huston, JJ., concur.